Citation Nr: 0027970	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  98-14 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  The propriety of the initial rating assigned for the 
service-connected status post left foot metatarsal 
bunionectomy, currently evaluated as 10 percent disabling.

2.  The propriety of the initial rating assigned for the 
service-connected right foot status post metatarsal 
bunionectomy, currently evaluated as 10 percent disabling.

3.  The propriety of the initial rating assigned for the 
service-connected migraine headaches, currently evaluated as 
10 percent disabling.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from December 1994 to 
December 1997.  

This appeal came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the RO.  

In June 1999, the veteran's representative indicated that the 
veteran wished to cancel the hearing at the RO scheduled in 
July 1999, at her request.  



REMAND

Service connection is in effect for migraine headaches, rated 
at 10 percent under Diagnostic Code 8100.  

On VA neurological examination in May 1998, the examiner 
indicated that the veteran had a history consistent with 
migraine with aura.  It was indicated that she experienced 
two to three headaches a week and on occasion only two to 
three per month.  It was noted that the headaches lasted two 
to three days.  

A February 1999 private examination report noted that the 
veteran reported having a headache for one week.  It was 
noted that the headaches presented with nausea, photophobia 
and visual changes.  It was indicated that the present 
headache was tolerable, though just barely so.  The examiner 
indicated that he would be scheduling her for a neurological 
examination to address her headache pain.  

Under Diagnostic Code 8100, the Rating Schedule permits the 
assignment of a 30 percent rating where characteristic 
prostrating attacks occur, on average, once a month.  Id.  
The maximum rating of 50 percent may be assigned when the 
evidence shows that the veteran suffers from very frequent 
attacks which are completely prostrating and prolonged, and 
which are productive of severe economic adaptability.  Id.  

The Board finds that the most recent VA neurological 
examination was not adequate for evaluation purposes, because 
it did not include sufficient detail for rating the 
disability at issue; further examination should be conducted 
on remand.  38 C.F.R. § 4.2 (1999).  The medical evidence 
suggests that the veteran has had increasing episodes of 
headaches.  As such, another examination is need is necessary 
in order to better assess the frequency and severity of the 
veteran's headaches.  The RO should also obtain any recent 
treatment records, including any additional private 
neurological examination reports.  

The most recent VA examination pertaining to the veteran's 
service-connected left and right foot disabilities was 
conducted in May 1999.  It was noted that she had both a 
right and left metatarsal bunionectomy.  She reported that 
she was unable to walk long distances due to pain and that 
the pain could last for several days after prolonged walking.  
She indicated that for short distances and activities of 
daily living, she was not limited, but that walking was 
painful.  

The examination showed that active range of motion of the 
right little toe was normal.  The left little toe did not 
have active range of motion.  It was noted that there was 
some active flexion of the toe, but only when the rest of the 
toes were flexed.  It was indicated that the area of the 
fifth metatarsal head was nontender from the plantar aspect 
of the foot, bilaterally.  It was indicated that there was 
bilateral tenderness of the metatarsal heads of the fourth 
metatarsals bilaterally.  It was also indicated that the 
surgical incision on the left foot was tender to palpation, 
which the examiner indicated was tender at the operative 
site.  The impression was that of bilateral metatarsalgia of 
the fourth metatarsal, likely related to weight bearing 
status post bilateral bunionectomy of the fifth metatarsals.  
The examiner indicated that the veteran was mildly disabled 
from her painful feet.  It was noted that pain and disability 
might vary with flare-ups and that she was not experiencing a 
flare-up at the time of the examination.  It was indicated 
that, with flare-ups, the veteran might have decreased range 
of motion but that it could not be quantified further without 
examining her at that time.  

The service-connected bilateral foot disability is rated 
under  Diagnostic Code 5283 (1999).  Moderately severe 
malunion or nonunion of tarsal or metatarsal bones warrants a 
20 percent rating.  Severe malunion or nonunion of tarsal or 
metatarsal bones warrants a 30 percent rating.  Under 
Diagnostic Code 5284, a moderately severe foot injury 
warrants a 20 percent rating.  A severe foot injury warrants 
a 30 percent injury.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Court has also held that when a medical examination 
report "does not contain sufficient detail", the adjudicator 
is required to "return the report as inadequate for 
evaluation purposes."  DeLuca, at 206.  

The Board also finds that the most recent VA orthopedic 
examination was not adequate for evaluation purposes, because 
it did not include sufficient detail for rating the bilateral 
foot disability.  Although the examiner noted that there 
could be increased disability of the condition during a 
flare-up, that increase was not expressed in terms of the 
degree of additional range of motion loss.  In addition, the 
examiner did not express an opinion as to the effect of the 
disability on the veteran's industrial capacity.  In light of 
the need for another examination, any pertinent treatment 
records should be obtained for review.  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
her identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated her for her service-connected 
bilateral foot and migraine headaches 
disabilities since February 1999, to 
include any private neurological 
evaluation.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
bilateral foot disability.  All indicated 
tests, including X-ray studies and range 
of motion studies, must be conducted.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner should 
elicit from the veteran and record a full 
clinical history referable to the 
service-connected foot disability.  Based 
on his/her review of the case, the 
examiner should be requested to provide 
an opinion as to the extent that pain 
limits the functional ability of each 
foot. The examiner should comment on the 
degree of pain or related functional loss 
associated with the service-connected 
bilateral foot disability.  The examiner 
should be requested to provide an opinion 
as to the extent that pain limits the 
functional ability of the feet, when the 
veteran is experiencing a flare-up of the 
bilateral foot disability.  The examiner 
should also be requested to opine as to 
the degree to which the each foot, when 
symptomatic, causes weakened movement, 
excess fatigability, incoordination or 
atrophy or other muscle abnormality, 
using terms like mild, moderately severe 
or severe.  Finally, the examiner should 
provide an opinion concerning the effect 
of the veteran's bilateral foot 
disability on her employability.  A 
complete rationale for any opinion 
expressed must be provided.  

3.  The RO should also schedule the 
veteran for a VA examination to determine 
the current severity of the service-
connected migraine headache disability.  
All indicated tests must be conducted.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner should be 
requested to provide an opinion as to 
whether the veteran experiences 
characteristic prostrating attacks which 
occur, on average, once a month or 
whether the veteran suffers from very 
frequent attacks which are completely 
prostrating and prolonged, and which are 
productive of severe economic 
adaptability.  A complete rationale for 
any opinion expressed must be provided.  

4.  After completion of development 
requested hereinabove, the RO should 
review the veteran's claims.  In so 
doing, the RO consider the ruling of the 
Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  Due consideration should be 
given to all pertinent laws and 
regulations.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

No inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



